DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/31/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/31/2022. In particular, original Claims 1 and 14 have been amended to recite limitations not previously presented, i.e. the composition comprises an aromatic polyamide and an aliphatic polyamide in a mass ratio of 20/80 to 99/1. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9, 12-14, 18-19, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumitsu (JP 2014-234503, cited on the IDS filed on 11/24/2021 - see English language translation attached to previous Office Action) in view of Tsuchiya et al (US 2013/0234361) and Togawa et al (JP 2008-150485, cited on the IDS filed on 11/24/2021 - see English language translation attached to previous Office Action).

The rejection is adequately set forth in Paragraph 6 of the Office Action mailed on 11/2021 and is incorporated here by reference.

	Regarding the new limitations recited in claim 1 drawn to the composition comprising an aromatic polyamide and an aliphatic polyamide in a mass ratio of 20/80 to 99/1, it is noted that Tokumitsu discloses that the composition can comprise a single polyamide or a combination of two (2) or more ([0020]). As discussed in Paragraph 6 of the previous Office Action, the reference discloses PA 6, an aliphatic polyamide. Additionally, the reference discloses polyamides such as those obtained from adipic acid and m-xylenediamine, i.e. MXD6 – an aromatic polyamide, as well as a polyamide obtained from terephthalic acid and aliphatic diamine compounds having 4 to 14 carbon atoms ([0022]). Accordingly, the disclosure encompasses polyamide 9T, i.e. an aromatic polyamide obtained from terephthalic acid and nonanediamine.
	Regarding the recited ratio of aromatic polyamide to aliphatic polyamide, while the reference discloses that two (2) such polyamides can be present in the composition, the reference does not disclose the ratio as recited in the present claims. However, it is noted that the present claim recites an aromatic polyamide to aliphatic polyamide ratio of 20/80 to 99/1 and therefore encompasses a 1:1 ratio of aromatic polyamide to aliphatic polyamide. To that end, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 27, the combined disclosures of Tokumitsu, Tsuchiya et al and Togawa et al teach all the claim limitations as set forth above. As discussed above, Tokumitsu discloses a combination of the aliphatic polyamide PA 6 and an aromatic polyamide such as polyamide 9T or MXD6. As discussed above, the reference discloses that the ratio of the polypropylene to polyamide as [60 – 10] : [40 – 90] ([0025]). Thus, the amount of the polyamide based on 100 parts of the polypropylene is 66.66 to 900 parts, overlapping the recited range of 60 to 90 parts. The reference discloses that the polyamide is PA 6 ([0023]).
The compatibilizer in the reference is maleic anhydride modified polypropylene ([0036]). The amount of the compatibilizer is 1 to 10 parts, based on the resin component, i.e. the combination of polypropylene and polyamide ([0037]). Based on a ratio of the polypropylene to polyamide ([60 – 10] : [40 – 90]), the amount of compatibilizer is 1.666 to 100, based on 100 parts of the polypropylene resin, overlapping the recited range of 0.1 to 30 parts.
Additionally, the reference discloses that the amount of the carbon and glass fibers is 5 to 50 mass %, based on the combination of polypropylene, polyamide, and the filler ([0040]). Thus, based on 100 parts resin component, i.e. polypropylene and polyamide, the glass fibers comprise 5.27 to 100 parts. Based on 100 parts of the polypropylene, the amount of the carbon fibers is 8.78 to 1,000, overlapping the recited range of 2 to 200 parts.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the amount of the glass fibers as recited in the present claims. 

Given that both Tokumitsu and Togawa et al are drawn to resin compositions comprising polyamide, carbon fibers, and glass fibers, light of the particular advantages provided by the use and control of the amount of glass fibers as taught by Togawa et al, it would therefore have been obvious to one of ordinary skill in the art to include such amounts of glass fibers in the resin composition disclosed by Tokumitsu with a reasonable expectation of success.
Based on the amount of glass fibers disclosed by Togawa et al (1 to 60 wt. %) and based on the amount of polypropylene disclosed by Tokumitsu (60 to 10 parts), based on 100 parts polypropylene, glass fibers comprise 1.66 to 600 parts, overlapping the recited range of 2 to 200 parts by mass.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding the new limitations recited in claim 14 drawn to the resin molded body comprising an aromatic polyamide and an aliphatic polyamide in a mass ratio of 20/80 to 99/1, i it is noted that Tokumitsu discloses that the composition can comprise a single polyamide or a combination of two (2) or more ([0020]). As discussed in Paragraph 6 of the previous Office Action, the reference discloses PA 6, an aliphatic polyamide. Additionally, the reference discloses polyamides such as those obtained from adipic acid and m-xylenediamine, i.e. MXD6 – an aromatic polyamide, as well as a polyamide obtained from terephthalic acid and aliphatic diamine compounds having 4 to 14 carbon atoms ([0022]). Accordingly, the disclosure encompasses polyamide 9T, i.e. an aromatic polyamide obtained from terephthalic acid and nonanediamine.
	Regarding the recited ratio of aromatic polyamide to aliphatic polyamide, while the reference discloses that two (2) such polyamides can be present in the composition, the reference does not disclose the ratio as recited in the present claims. However, it is noted that the present claim recites an aromatic polyamide to aliphatic polyamide ratio of 20/80 to 99/1 and therefore encompasses a 1:1 ratio of aromatic polyamide to aliphatic polyamide. To that end, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 31, the combined disclosures of Tokumitsu, Tsuchiya et al and Togawa et al teach all the claim limitations as set forth above. Additionally, Tokumitsu discloses that the 
The amount of the compatibilizer is 1 to 10 parts, based on the resin component, i.e. the combination of polypropylene and polyamide ([0037]). Based on a ratio of the polypropylene to polyamide ([60 – 10] : [40 – 90]), the amount of compatibilizer is 1.666 to 100, based on 100 parts of the polypropylene resin, overlapping the recited range of 0.1 to 30 parts. The amount of polyamide is 66.66 to 900 parts, based on 100 parts of the polypropylene resin, overlapping the recited range of 60 to 90 parts. 
Additionally, the reference discloses that the amount of the carbon and glass fibers is 5 to 50 mass %, based on the combination of polypropylene, polyamide, and the filler ([0040]). Thus, based on 100 parts resin component, i.e. polypropylene and polyamide, the glass fibers comprise 5.27 to 100 parts. Based on 100 parts of the polypropylene, the amount of the carbon fibers is 8.78 to 1,000 parts, overlapping the recited range of 2 to 200 parts.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the amount of the glass fibers as recited in the present claims. 
	Togawa et al discloses that the amount of the glass fibers in the compositions is from 1 to 60 weight % ([0022]). If the amount of the glass fibers is too small, the effect of improving the mechanical properties is small and if the content is too high, the flowability is deteriorated ([0022]). 
Given that both Tokumitsu and Togawa et al are drawn to resin compositions comprising polyamide, carbon fibers, and glass fibers, light of the particular advantages provided by the use and control of the amount of glass fibers as taught by Togawa et al, it would therefore have been 
Based on the amount of glass fibers disclosed by Togawa et al (1 to 60 wt. %) and based on the amount of polypropylene disclosed by Tokumitsu (60 to 10 parts), based on 100 parts polypropylene, glass fibers comprise 1.66 to 600 parts, overlapping the recited range of 2 to 200 parts by mass.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 

Applicants argue that the references do not teach or otherwise suggest including the recited combination of aromatic polyamide and an aliphatic polyamide in the specific recited amount and mass ratio. However, as discussed in the rejections set forth above, Tokumitsu discloses that the composition can comprise a single polyamide or a combination of two (2) or more. As discussed in Paragraph 6 of the previous Office Action, the reference discloses PA 6, an aliphatic polyamide. Additionally, the reference discloses that the polyamides such as 
	Regarding the recited ratio of aromatic polyamide to aliphatic polyamide, while the reference discloses that two (2) such polyamides can be present in the composition, the reference does not disclose the ratio as recited in the present claims. However, it is noted that the present claim recites an aromatic polyamide to aliphatic polyamide ratio of 20/80 to 99/1 and therefore encompasses a 1:1 ratio of aromatic polyamide to aliphatic polyamide. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767